MEMORANDUM **
Clinton L. Watson appeals pro se from the district court’s default judgment entered against him in a diversity action filed by Anthony Reyes and others, alleging breach of a partnership agreement and other claims under California law. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.1986), and we affirm.
To the extent Watson contends the district court abused its discretion by entering a default judgment, the contention fails because the district court warned Watson in six separate orders that his continued failure to obey court orders and comply with discovery rules could, and would result in sanctions, including entry of default against him. See Fed.R.Civ.P. 37(b)(2). Further, the record belies Watson’s contention that the district court’s money award is not supported by the evidence.
To the extent Watson challenges the factual findings, we do not consider those challenges because Watson failed to provide the court with the transcript. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam) (dismissing pro se appellant’s appeal for failure to provide transcript).
The remaining contentions are unavailing.
Appellee’s request for sanctions is denied without prejudice to filing a separate motion. See Fed. R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.